Citation Nr: 0320194	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right heel stress fracture with post-operative 
plantar fasciitis.

2.  Entitlement to a compensable disability rating for a left 
heel stress fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision.

The Board notes that the veteran has claimed that he has 
certain disabilities associated with his service-connected 
left heel stress fracture and right heel stress fracture with 
post-operative plantar fasciitis, including chronic fatigue, 
a mental deficit disorder, headaches, decreased bone density, 
a neurological disorder, a circulatory disorder, 
hypothyroidism, depression, a sleep disorder, a neck 
disability, an upper spine disability, a bilateral shoulder 
disability, a bilateral wrist disability, a buttock 
disability, and a bilateral ankle disability.  In this 
regard, the Board notes that the RO denied entitlement to 
service connection for these disabilities in a July 2002 RO 
rating decision, and the veteran has yet to express his 
disagreement with this decision.  Thus, these issues have not 
been developed for review by the Board.  See 38 C.F.R. 
§ 20.200 (2002) (an appeal consists of a timely filed notice 
of disagreement in writing, and after a statement of the case 
has been furnished, a timely filed substantive appeal). 

In addition, the Board notes that scarring of the right foot 
was noted in the record.  See May 2001 VA orthopedic 
examination, December 1999 VA podiatry examination.  However, 
while the RO has considered whether the above-listed 
disabilities were residuals of or related to the veteran's 
service-connected bilateral heel disability, there is no 
indication that the RO has specifically considered whether 
any scarring of the right foot is related to the veteran's 
right heel stress fracture with plantar fasciitis.  As such a 
question has not yet been addressed by the RO, it is not 
before the Board and is consequently referred to the RO for 
appropriate action.

In a March 2001 statement and at a March 2001 hearing, the 
veteran appeared to raise the issues of entitlement to 
service connection for the following disabilities:  chronic 
adjustment disorder, equinus/bilateral club feet, 
periostitis, tarsitis, bilateral metatarsal tunnel syndrome, 
malunion of the tarsal and metatarsal bones, bilateral 
superficial keratomas sub hallux, sympathetic reflex 
dystrophy, Raynaud's disease, carpal tunnel syndrome, an 
abnormally high red blood cell count, migratory joint pains, 
and constipation.  In addition, in an August 2001 statement, 
the veteran appeared to raise the issue of entitlement to 
service connection for arthritis of the first 
metacarpophalangeal joints of the feet, a bony island 
involving the left os calcaneus, a spur on the right os 
calcaneus, injuries to the muscles of the feet, and tarsal 
tunnel syndrome.  In the March 2003 hearing, the veteran's 
representative appeared to raise the issue of entitlement to 
service connection for plantar fasciitis of the left foot.  
Such questions have not yet been addressed by the RO and are 
consequently referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's right heel stress fracture with post-
operative plantar fasciitis is manifested by abnormal 
pronation, pain accentuated by use, swelling, and plantar 
pain and tenderness upon examination.

2.  The veteran's left heel stress fracture is healed without 
residuals. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for a 
right heel stress fracture with post-operative plantar 
fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.71a (Diagnostic Code 5276) (2002).

2.  The criteria for a compensable rating for a left heel 
stress fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.31, 4.71a (Diagnostic Code 5284) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In the veteran's case, the pertinent evidence of record 
includes VA treatment records dated from July to August 1999, 
which indicate that the veteran complained of bilateral heel 
and arch pain after use.  He had abnormal pronation 
bilaterally and was neurologically intact.  He had tarsal 
tunnel pain on the right.  He was diagnosed with bilateral 
equines.  He had obtained relief with strapping the feet.  It 
appears that orthotics were recommended and requested.  
Radiographic reports dated in August 1999 indicate that the 
veteran had no fracture, dislocation, or destructive bone 
changes.  

The veteran was afforded a VA examination in December 1999.  
He reported that he had had a recurrence of pain over the 
previous eight months, which included soreness and tenderness 
in the heel, especially with prolonged standing and use.  The 
veteran complained of some stiffness in the morning, and 
reported that his bilateral heel disability was a chronic 
problem; he did not have any specific flare-ups.  He 
complained of a lack of endurance with standing and walking.  
He reported that he had ordered some orthotics, but was not 
wearing them.  The veteran was not using a cane, and was not 
on any medication for his feet.  He could perform normal 
activities.  Upon physical examination, the veteran could 
ambulate without aids or assistance.  He was able to heel and 
toe walk and could squat.  He did not have any heel pain or 
tenderness, nor did he have any plantar fascia tenderness in 
either foot.  He had no swelling or deformity in either foot.  
The veteran had a tendency to walk on the outside part of his 
feet, and had some abnormal shoe wear as a result.  He was 
diagnosed with a history of bilateral stress fractures of the 
heels and with post-operative plantar fasciitis of the right 
foot.

In a March 2001 statement, the veteran suggested that he had 
a high threshold for pain and did not always express his pain 
to the examiner when examined.  He complained of chronic 
pain, weakness, bilateral foot swelling, inflammation, 
numbness, soreness, stiffness, constant burning, muscle 
spasms, twitching, foot deformities, and destroyed heel pads.  
He stated that he had never received an appointment to fit 
his orthotics.  

The veteran testified at a RO hearing in March 2001.  He 
reported that he had constant pain, soreness, and weakness in 
his feet.  He described having burning pain and twitching in 
his feet.  He reported that his feet fell asleep easily.  He 
stated that most of his symptoms were in the right foot, but 
he had burning and pain in both feet.  The weather affected 
his feet.  The pain in his heels radiated to the whole foot.  
He reported that he could not stand when he was in a lot of 
pain.  He reported that he could walk for a couple of blocks 
before stopping, but did not think that the movement of his 
feet was impaired.  The veteran reported that although he was 
prescribed orthotics, he had lost his prescription for them.  

The veteran was afforded a VA neurologic examination in May 
2001.  Upon physical examination, the veteran's feet showed a 
slight increase of the vascularity of the skin, especially on 
the soles, with intact pedal pulses.  There was mild 
tenderness of the lateral malleoli and the first metacarpal 
phalangeal joint without joint swelling.  The veteran could 
walk on his heels or his toes without pain.  He could balance 
on either foot.  Toes were downgoing on Babinski's test.  An 
examination of the feet revealed very minimal degenerative 
changes involving the first metatarsophalangeal joints 
bilaterally.  The examiner commented that the veteran had a 
lengthy history of foot pain following an episode in boot 
camp in 1982 when he developed stress fractures of both 
heels.  The examiner found that the persistence of pain 
following the healing of these fractures was difficult to 
explain.  The examiner found that the veteran's mild 
arthritis of the first metatarsophalangeal joints in both 
feet did not account for the significant disabilities the 
veteran had experienced.  There were no neurologic 
abnormalities with regards to the feet.  

The veteran was afforded a VA orthopedic examination in May 
2001.  He complained of persistent pain, aching, soreness, 
and tenderness in the feet, with the right foot being worse 
than the left foot.  He had occasional swelling of the feet.  
The veteran was not wearing braces.  He reported that he had 
worn some orthotics in the past, which had helped to a 
degree.  He worked as an attorney, and was able function on 
the job because he was usually sitting down at work.  
Standing and use caused pain.  Running and jumping activities 
were difficult.  Upon physical examination, the veteran could 
ambulate without aids or assistance.  He could toe and heel 
walk and squat.  The veteran had generalized tenderness and 
soreness around the plantar surface of the right foot, and a 
little bit of tenderness and soreness around the right heel.  
No other swelling or deformity of either foot was noted.  
There were no other callosities or hammering or clawing of 
the toes.  He had a positive Tinel's sign at the heel with 
some paresthesia going into the right foot.  In the right 
foot, dorsiflexion was to 20 degrees and plantar flexion was 
to 40 degrees.  The veteran had no instability of the right 
foot.  Physical examination of the left foot showed pain and 
tenderness across the plantar surface and across the heel.  
The veteran had a positive Tinel's sign over the medial 
aspect with his left tarsal tunnel.  The veteran was 
diagnosed with a history of stress fractures to both heels 
with no residuals.  The examiner found that the stress 
fractures of the heels were likely healed.  The veteran was 
also diagnosed with plantar fasciitis, postoperative right, 
and with bilateral tarsal tunnel syndrome.  The examiner 
noted that the veteran was having persistent problems with 
his feet, but could not relate the veteran's systemic 
problems to his stress fractures of the heels.  

VA treatment records dated in May 2001 indicate that the 
veteran complained of persistent pain in the feet (front and 
back), but no swelling.  He complained of occasional muscle 
spasms, toe twitches, and throbbing pain.  It was noted that 
the veteran had been advised to get orthotic shoes but did 
not do so.  The veteran had remained symptomatic, but had 
controlled symptoms by limiting his ambulation.  Upon 
physical examination, the veteran had a negative Romberg's 
sign.  He could walk on his heels and toes, and was able to 
balance on either foot.  Toes were downgoing on Babinski's 
test.  His feet showed a slight hypervascularity of the skin, 
intact pedal pulses, and mild tenderness of the lateral 
malleoli and the first metacarpophalangeal joints.  
Radiographic reports show that the veteran had no fractures 
or dislocations.  He had very minimal degenerative changes 
involving the first metatarsophalangeal joints bilaterally.  
Otherwise, his feet were normal.  He was diagnosed with 
degenerative arthritis at the first metacarpophalangeal 
joints of the feet.  

In an August 2001 statement, the veteran claimed that the 
December 1999 VA examiner had failed to take into account the 
veteran's pain when walking and squatting.  The veteran 
stated that his gait was not intact due to the abnormal wear 
on his shoes.  The veteran claimed that he had been unable to 
bear weight on his feet without inducing additional pain.  He 
stated that his feet were in constant pain and twitched, 
which problems were made worse by changing weather 
conditions.  The veteran indicated that the chronic pain in 
his feet was worse upon use.  

The veteran testified at a hearing in March 2003.  He 
indicated that he was prescribed orthotics to help ease his 
heel pain, especially in the right foot.  He wore a heel pad 
in his right shoe, but did not need a heel pad for his left 
foot.  He did not take prescribed medications for the pain in 
his feet and had never received his orthotics from VA.  He 
testified that he was able to work as an attorney because he 
was able to sit most of the day.  He had pain when standing 
on hard surfaces and had cramping in his feet.  His wife 
reported that the veteran's feet swelled when he stood.  

Right Heel

The Board notes that the veteran's right heel stress fracture 
with postoperative plantar fasciitis is a disability that is 
not listed in the diagnostic codes.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20 (2002).

The veteran's right heel stress fracture with post-operative 
plantar fasciitis is currently rated by the RO as 10 percent 
disabling under Diagnostic Code 5284 (other foot injuries).  
Under Diagnostic Code 5284 (other foot injuries), a 10 
percent evaluation is warranted for moderate foot injury, a 
20 percent evaluation is warranted for moderately severe foot 
injury, and a 30 percent evaluation is warranted for severe 
foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  
While the Board notes that Diagnostic Code 5284 is analogous 
to the veteran's right heel stress fracture with post-
operative plantar fasciitis, the Board finds that, based on 
the veteran's reported symptomatology, including abnormal 
pronation, pain on use, swelling, and plantar fasciitis, 
Diagnostic Code 5276 (flatfoot, acquired) is more closely 
analogous to the veteran's service-connected disability of 
the right foot, and a 20 percent disability rating is 
warranted under this diagnostic code.  

Under Diagnostic Code 5276, a non-compensable evaluation is 
warranted for mild unilateral flatfoot, with symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
rating is warranted for unilateral moderate flatfoot, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet.  A 20 percent rating is warranted for unilateral 
severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 30 percent evaluation is warranted for 
pronounced unilateral acquired flatfoot manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
foot, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances. 38 C.F.R. § 4.71a (Diagnostic Code 5276) 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) ; 38 C.F.R. §§ 4.40, 4.45 (2002).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.  (In 
cases where foot disability is rated in accordance with 
Diagnostic Code 5284, consideration of §§ 4.40, 4.45 per 
DeLuca depends on the nature of the foot injury, and whether 
it involves limitation of motion.  VAOPGCPREC 9-98 (Aug. 14, 
1998).)

The record shows objective evidence of abnormal pronation, as 
shown on VA examination.  The veteran also has accentuated 
pain on use as he reported having daily pain with an increase 
in pain associated with walking and prolonged standing.  
Running and jumping were difficult.  Therefore, the Board 
finds that the veteran experiences accentuated pain upon use 
and motion of his right heel and plantar area, such as when 
he walks.  The veteran also had pain and tenderness over the 
plantar surface of the right foot upon examination.  
Additionally, the Board notes that the veteran complained of 
swelling upon use of the right heel and plantar area, as well 
as some flare-ups in association with changes in the weather.  
Thus, with application of the benefit-of-the-doubt doctrine 
in the veteran's favor, the Board concludes that the 
veteran's stress fracture of the right heel with post-
operative plantar fasciitis symptomatology is tantamount to 
the level of disability assignable for severe acquired 
flatfoot under Diagnostic Code 5276.  As such, given that the 
veteran experiences pain daily and pain accentuated with use, 
the Board finds that a 20 percent rating is warranted under 
Diagnostic Code 5276.  38 C.F.R. § 4.71a (Diagnostic Code 
5276).  

As to whether the veteran's service-connected right heel 
stress fracture with post-operative plantar fasciitis rises 
to the level of 30 percent disabling or more under Diagnostic 
Code 5276, the Board finds that it does not because the 
veteran's right heel stress fracture with post-operative 
plantar fasciitis has not been described as "pronounced."  
In fact, it was noted that the veteran's bilateral heel 
fractures had healed.  While the veteran has been diagnosed 
with abnormal pronation, this pronation has not been 
described as "marked."  Furthermore, although the veteran 
was tender upon examination of the plantar aspect of the 
right foot, this tenderness was not described as "extreme."  
Although the veteran has complained of muscle spasms, there 
is no indication that the veteran has inward displacement and 
severe spasms upon manipulation due to his service-connected 
right heel stress fracture with post-operative plantar 
fasciitis.  Furthermore, although the veteran did wear a heel 
pad in his right shoe, it is not entirely clear whether the 
veteran's service-connected right heel stress fracture with 
post-operative plantar fasciitis is improved by orthopedic 
shoes or appliances as the veteran had lost his prescription 
for his prescribed orthotics and did not receive them.  

Additionally, the veteran's right heel stress fracture with 
plantar fasciitis would not be afforded a higher rating under 
a different diagnostic code.  The veteran would not be 
afforded a rating in excess of 20 percent under Diagnostic 
Code 5283 (malunion or nonunion of tarsal or metatarsal 
bones) as there is no indication that the veteran's 
symptomatology associated with his right heel stress fracture 
with post-operative plantar fasciitis currently includes 
severe malunion or nonunion of the tarsal or metatarsal 
bones.  See 38 C.F.R. § 4.71a (Diagnostic Code 5283) (2002).  

As to whether the veteran's service-connected right heel 
stress fracture with post-operative plantar fasciitis rises 
to the level of 30 percent disabling or more under Diagnostic 
Code 5284, the Board finds that it does not because the 
veteran's right heel stress fracture with plantar fasciitis 
does not currently cause pain, fatigue, weakness, and 
incoordination beyond what is contemplated by the 20 percent 
rating under Diagnostic Code 5276.  In this regard, the Board 
notes that the veteran is still able to complete his daily 
activities despite his right heel and plantar pain.  In fact, 
the veteran did not take prescribed medication for his right 
heel pain or plantar fasciitis.  The salient point to be made 
is that, while painful, the veteran was able to move his 
right heel and plantar aspects at the above-noted 
examinations, and his service-connected disability has not 
adversely affected his routine activity.  Therefore, a 30 
percent disability rating is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, and the Board does not find 
that application of 38 C.F.R. §§ 4.40, 4.45 allows for a 
rating in excess of 20 percent based on functional losses due 
to limitation of motion under this diagnostic code.  See 
DeLuca, supra.  

In addition, the veteran's disability would not be afforded a 
higher rating under Diagnostic Code 5278 (claw foot (pes 
cavus), acquired) because while the veteran has been 
diagnosed with post-operative plantar fasciitis of the right 
foot, there is no indication that he currently experiences 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, or a marked 
varus deformity in the right foot due to his right heel 
stress fracture with post-operative plantar fasciitis.  
38 C.F.R. § 4.71a (Diagnostic Code 5278) (2002).  

With respect to Diagnostic Code 5277 (weak foot, bilateral), 
Diagnostic Code 5279 (metatarsalgia, anterior (Morton's 
disease), Diagnostic Code 5280 (hallux valgus, unilateral), 
Diagnostic Code 5281 (hallux rigidus, unilateral, severe), 
and Diagnostic Code 5282 (hammer toe), the Board notes that 
these diagnostic codes do not provide for a rating in excess 
of 10 percent.  38 C.F.R. § 4.71a (Diagnostic Codes 5277, 
5279, 5280, 5281, and 5282) (2002).  Furthermore, to assign 
additional disability compensation under Diagnostic Codes 
5277, 5278, 5279, 5280, 5281, 5282, 5283, or 5284 based on 
symptoms due to the veteran's right heel stress fracture with 
post-operative plantar fasciitis, such as pain, would amount 
to pyramiding.  38 C.F.R. § 4.14 (2002).  This is so because 
20 percent rating under Diagnostic Code 5276 already 
contemplates the veteran's pain.  DeLuca, supra.  

As such, the Board finds that the veteran's right heel stress 
fracture with post-operative plantar fasciitis warrants a 20 
percent rating under Diagnostic Code 5276, but no more.  
Should the veteran's disability picture change in the future, 
he may be assigned an increased rating.  38 C.F.R. § 4.1 
(2002).

Left Heel

The veteran's left heel stress fracture is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (other foot injuries).  Because the veteran's 
service-connected left heel disability does not include 
plantar fasciitis (unlike the veteran's right heel 
disability), the Board finds that Diagnostic Code 5284 is the 
most closely analogous diagnostic code to the veteran's left 
heel stress fracture symptomatology.  See 38 C.F.R. § 4.20.  

Upon review of the record, the Board finds that a compensable 
disability rating is not warranted under Diagnostic Code 
5284.  There is no indication that the veteran's left heel 
stress fracture is "moderate" in severity.  In fact, the 
May 2001 orthopedic examiner indicated that the veteran had 
no residuals of a stress fracture to the left heel, and that 
the left heel stress fracture had probably heeled.  
Consequently, the Board finds that a 10 percent disability 
evaluation under Diagnostic Code 5284 is not warranted.  
38 C.F.R. § 4.71a (Diagnostic Code 5284).  

The Board notes that the veteran has complained of pain and 
weakness in his left heel.  However, the Board reiterates 
that the veteran's left heel fracture was found to have been 
healed with no residuals.  Furthermore, the medical evidence 
of record does not relate the veteran's current left foot 
pain to his fractured left heel.  In addition, the veteran 
indicated that his left heel was not as painful as his right 
heel, and that he did not take prescribed medications.  
Therefore, there is no indication that the veteran suffers 
from functional losses that equate to a compensable rating.  
A higher rating is not warranted based on functional loss, 
especially in light of the clinical findings of no residuals.  
DeLuca, supra.

Additionally, a 10 percent rating under another diagnostic 
code is not warranted for the veteran's left heel stress 
fracture as there is no indication that the veteran's left 
heel stress fracture has resulted in weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, or atrophy of the musculature of the left foot with 
disturbed circulation, and weakness.  In addition, there is 
no indication that the veteran's left heel stress fracture 
has resulted in his great toe being dorsiflexed, some 
limitation of the dorsiflexion at the left ankle, definite 
tenderness under metatarsal heads, metatarsalgia, severe or 
operated hallux valgus, severe hallux rigidus, all hammer 
toes of the left foot, or moderate malunion or nonunion of 
the tarsal or metatarsal bones.  As such, a compensable 
rating is not warranted under 38 C.F.R. § 4.71, Diagnostic 
Codes 5276 (flatfoot, acquired), 5277 (weak foot, bilateral), 
5278 (claw foot (pes cavus) acquired), 5279 (metatarsalgia, 
anterior), 5280 (hallux valgus, unilateral), 5281 (hallux 
rigidus, unilateral, severe), 5282 (hammer toe), or 5283 
(malunion of or nonunion of tarsal or metatarsal bones) 
(2002).

As such, the Board finds that the veteran's left heel stress 
fracture warrants no more than a noncompensable disability 
rating under Diagnostic Code 5284.  38 C.F.R. § 4.31 (2002) 
(when the schedule does not provide for a zero percent 
rating, a zero percent rating is to be assigned when the 
requirements for a compensable rating are not met).  Should 
the veteran's disability picture change in the future, he may 
be assigned an increased rating.  38 C.F.R. § 4.1.

Extraschedular Considerations

In the veteran's case, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that the veteran's 
service-connected disability has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It is undisputed that certain symptoms he 
experiences have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The Board notes 
that the veteran is able to work and his daily routine is 
generally undisturbed by his foot problem.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing unusual disabilities not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Veterans Claims Assistance Act of 2000
 
Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was 
recently enacted.  The VCAA, among other things, modified 
VA's duties to notify and to assist claimants by amending 
38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").  First, the VCAA imposed 
obligations on the agency when adjudicating appellants' 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended at 
38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out in 
detail the agency's "duty to assist" a claimant in the 
development of claims for VA benefits.  The new § 5103A 
provides in part that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for VA benefits.  
38 U.S.C.A. § 5103A(a)(1) (West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of January 2000, the statement of the case issued in July 
2001, the supplemental statement of the case issued in August 
2001, and a letter dated in July 2001 that informed him of 
the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, should be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  
Furthermore, the claims file indicates that the veteran was 
contacted via telephone by the RO in March 2002 regarding the 
duty to assist,.  The veteran responded that he did not have 
any additional evidence to submit.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  The veteran was specifically notified in July 2001 
of what records should be associated with the claims file.  
The veteran has not identified any outstanding pertinent 
evidence, and indicated in March 2003 that he had no 
additional evidence to submit.  Additionally, the RO obtained 
several VA medical opinions pertinent to the veteran's 
claims.  

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

A 20 percent disability rating for a stress fracture of the 
right heel with post-operative plantar fasciitis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

The appeal for a compensable disability rating for a stress 
fracture of the left heel is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

